Case: 14-12240   Date Filed: 08/24/2017   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12240
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00237-GAP-KRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JASON LYDELL ORR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 24, 2017)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-12240        Date Filed: 08/24/2017       Page: 2 of 7


       A jury found Jason Lydell Orr guilty of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1), and the District Court sentenced him

to a prison term of 90 months, well below the applicable Guidelines sentence range

of 120 to 150 months’ imprisonment. 1 Orr appeals his sentence, arguing that the

court erred by determining that his prior conviction for drug trafficking, under Fla.

Stat. § 893.135(1)(b)(1), qualified as a controlled substance offense for the purpose

of applying a base offense level of 24, pursuant to U.S.S.G. § 2K2.1(a)(2).

       We review de novo whether a prior conviction qualifies as a controlled

substance offense under the Sentencing Guidelines for purposes of applying

§ 2K2.1(a)(2). See United States v. Travis, 747 F.3d 1312, 1314 (11th Cir.) (per

curiam), cert. denied, 135 S. Ct. 148 (2014) (reviewing de novo whether a prior

conviction qualified as a crime of violence under the Guidelines for purposes of

applying § 2K2.1(a)(2)).

       Under the Guidelines, a defendant convicted of unlawful possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1), ordinarily receives a base offense

level of 14. U.S.S.G. § 2K2.1(a)(6) & comment. (n3). The base offense level

increases to 24 where the defendant’s conviction occurred after the defendant had

sustained “at least two felony convictions of either a crime of violence or a

controlled substance offense.” Id. § 2K2.1(a)(2).

       1
          The Probation Office’s presentence investigation report fixed Orr’s total offense level
at 26 and his criminal history category at VI, resulting in the 120-150 months’ sentence range.
                                                2
                 Case: 14-12240       Date Filed: 08/24/2017      Page: 3 of 7


      For purposes of applying § 2K2.1(a)(2), a “controlled substance offense” is

defined in the Guidelines Manual as:

      an offense under federal or state law, punishable by imprisonment for
      a term exceeding one year, that prohibits the manufacture, import,
      export, distribution, or dispensing of a controlled substance (or a
      counterfeit substance) or the possession of a controlled substance (or a
      counterfeit substance) with intent to manufacture, import, export,
      distribute, or dispense.

Id. § 4B1.2(b).

      We look at the elements of the convicted offense, not the conduct underlying

the conviction, to determine if a prior conviction is a controlled substance offense

under § 4B1.2(b). United States v. Lipsey, 40 F.3d 1200, 1201 (11th Cir. 1994)

(per curiam). Recently, in Descamps, the Supreme Court reiterated that this

categorical approach is used to determine whether a prior conviction qualifies as a

predicate offense for sentence enhancement where a defendant’s prior conviction

was under an “indivisible” state statute with a single set of elements. Descamps v.

United States, __ U.S.__, __, 133 S. Ct. 2276, 2281–83, 2293, 186 L. Ed. 2d 438

(2013). However, when the prior conviction was under a “divisible” statute—i.e.

comprised of multiple, alternative versions of the crime—the sentencing court, “as

a tool for implementing the categorical approach,” may examine the limited class

of Shepard 2-approved documents to determine which of the statute’s alternative

elements formed the basis of the defendant’s prior conviction. Id. at __, 133 S. Ct.
2
          Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254, 161 L. Ed. 2d 205 (2005).
                                                3
                  Case: 14-12240   Date Filed: 08/24/2017   Page: 4 of 7


at 2284–85. “The modified approach thus acts not as an exception, but instead as a

tool [and i]t retains the categorical approach’s central feature: a focus on the

elements, rather than the facts, of a crime.” Id. at __, 133 S. Ct. at 2285.

      At issue in this appeal is Fla. Stat. § 893.135(1)(b)(1), which provides, in

pertinent part:

      “Any person who knowingly sells, purchases, manufactures, delivers,
      or brings into this state, or who is knowingly in actual or constructive
      possession of, 28 grams or more of cocaine . . ., commits a felony of
      the first degree, which felony shall be known as ‘trafficking in
      cocaine[.]’”

Fla. Stat. § 893.135(1)(b)(1) (emphasis added). Because the statute provides

alternative elements of the crime of trafficking in cocaine, and some of the

alternate elements do not meet the Guidelines’ definition of controlled substance

offense (i.e. “purchases”), it is divisible and, therefore, subject to the modified

categorical approach. See Descamps, 570 U.S. ___, 133 S. Ct. at 2284–85; see

also United States v. Shannon, 631 F.3d 1187, 1188–90 (11th Cir. 2011)

(recognizing the alternative elements in § 893.135(1)(b)(1) and concluding that,

because the district court could not determine which statutorily-prohibited act

established the conviction, it had to be assumed that the defendant had only

purchased the cocaine, and, thus, the conviction did not meet the definition of

controlled substance offense for purposes of being sentenced as a career offender

under the Guidelines).


                                           4
              Case: 14-12240     Date Filed: 08/24/2017    Page: 5 of 7


      Although § 893.135 does not include an express element of intent, in United

States v. James, 430 F.3d 1150 (11th Cir. 2005), we held that a conviction under

§ 893.135 for possessing between 200 and 400 grams of cocaine with intent to

distribute qualified as a “serious drug offense” for purposes of the Armed Career

Criminal Act (the “ACCA”) because “Florida’s drug trafficking statute necessarily

infers an intent to distribute once a defendant possesses 28 grams or more.” Id. at

1155–56. In reaching this conclusion, we relied upon our decision in United States

v. Madera-Madera, 333 F.3d 1228 (11th Cir. 2003), which analyzed a similarly

structured Georgia drug trafficking statute. James, 430 F.3d at 1154–55. We

observed that Florida, like Georgia, has a three-tiered scheme for punishing drug-

related offenses: “(1) possession of any amount of a controlled substance, Fla. Stat.

§ 893.13(6)(a); (2) possession with intent to distribute a controlled substance, §

893.13(1)(a); and (3) trafficking in cocaine by possession of 28 grams or more of

the drug, § 893.135(1)(b).” Id. at 1154. We noted that, under both the Georgia

and Florida statutory schemes, “the defendant must be in possession of a

significant quantity of drugs, namely 28 grams, before the state deems the offense

to be trafficking.” Id. at 1154–55 (quotation marks omitted). Moreover, “drug

trafficking is a more serious offense, and is punished more harshly, than either

simple possession or possession with intent to distribute.” Id. at 1155. We also

observed that to hold that a defendant convicted of drug trafficking, the most


                                          5
               Case: 14-12240      Date Filed: 08/24/2017    Page: 6 of 7


serious offense in the statutory scheme, was not subject to the ACCA, while a

defendant convicted of the lesser offense of possession with intent to distribute was

subject to the ACCA, would create an anomaly that was contrary to the ACCA’s

purpose. Id. at 1155; see also Madera-Madera, 333 F.3d at 1233–34 (discussing

the potential anomalous result with respect to an enhancement under the

Guidelines). Accordingly, we held that “Florida’s drug trafficking statute

necessarily infers an intent to distribute once a defendant possesses 28 grams or

more,” and, thus, James’s conviction qualified under the ACCA. James, 430 F.3d

at 1155–56; see also Brunson v. State, 31 So. 3d 926, 930 (Fla. Dist. Ct. App. 2010)

(observing that, under § 893.135, “the possession of large amounts of cocaine

infers the intent to sell or distribute at some point”).

      We find no error in the District Court’s determination that Orr’s conviction

under § 893.195 qualified as a controlled substance offense for purposes of

applying a base offense level of 24, pursuant to § 2K2.1(a)(2). Because § 893.135

presents alternative elements to establish a violation, it is divisible and, thus, a

modified categorical approach was appropriate to determine if Orr’s conviction

qualified as a controlled substance offense. See Descamps, 570 U.S. at ___, 133 S.

Ct. at 2284–85. Accordingly, the court properly considered the plea colloquy

transcript, which contained Orr’s admission that he possessed more than 28 grams

of cocaine. See id.


                                            6
               Case: 14-12240   Date Filed: 08/24/2017   Page: 7 of 7


      After the court established that Orr’s conviction was premised upon

possession of more than 28 grams of cocaine, it correctly applied the inference of

intent to distribute, as set forth by James. See James, 430 F.3d at 1155. Because

the prohibition of possession of cocaine with intent to distribute under § 893.135

meets the Guidelines definition of a controlled substance offense, the court

properly applied a base offense level of 24. See U.S.S.G. §§ 4B1.2(b),

2K2.1(a)(2).

      AFFIRMED.




                                         7